DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on February 3, 2021 have been fully considered but they are not persuasive.
As to page 8 of Applicant’s arguments, Applicant argued that the prior art to Werding fails to read on the limitation “a pre-swirl passage has a longitudinal axis which extends in both a radial and axial direction relative to the longitudinal axis of the tip” recited in claim 1 because each of the passages 35/36 of Werding have an axis that extends only in the longitudinal direction or only in the radial direction. However, the Examiner respectfully disagrees. The passage 35/36 of Werding is a L shaped structure, wherein the passage 35/36 has a longitudinal axis (see figure below) that is along the flow and the entire length of the L shape passage 35/36. As shown in figure below, the longitudinal axis extends in both a radial and axial direction relative to the longitudinal axis of the tip. Therefore, the argument is not persuasive. In order to overcome the prior art to Werding, the Examiner suggests to further define the longitudinal axis of the pre-swirl passage is curved.

    PNG
    media_image1.png
    487
    414
    media_image1.png
    Greyscale

As to page 9 of Applicant’s arguments, Applicant argued that the prior art to Werding fails to read on the limitation “the longitudinal axis of each of the plurality pre-swirl passages extends along a tapered helical path” recited in claim 4 and “the longitudinal axis of each of the plurality of swirl chamber passages is curved” recited in claim 7. However, the Examiner respectfully disagrees. As shown in figure 5 of Werding, the pre-swirl passage 35/36 extends along a tapered helical path and the longitudinal axis of the swirl chamber passage 38/39 is curved. It is noted by the Examiner that claim 7 does not include the longitudinal axis of the pre-swirl passage to be curved. However, in the argument, Applicant was confused about between the pre-swirl passages and the swirl chamber passages. Therefore, the argument is unpersuasive. 
As to page 9 of Applicant’s arguments, Applicant further argued that the Examiner asserts prior art to Ho’s swirler is met by two completely separate pieces (40 and 50). As a result, the two separate pieces 40/50 of Ho cannot read on the single element of a swirler in 
As to page 10 of Applicant’s arguments, Applicant argued that the prior art to Ho fails to read on the limitation “the swirl chamber passages includes a longitudinal axis which extends in only the radial direction relative to a longitudinal axis of the tip” recited in claim 12. However, the Examiner respectfully disagrees. Passage 44 of Ho is as corresponding to the swirl chamber passage in claim 12, wherein the passage 44 extends in only the radial direction relative to a longitudinal axis of the tip as shown in Fig. 4. Therefore, the argument is not persuasive.
As to pages 10-15 of Applicant’s arguments, Applicant argued that the 103 rejections are improper based on the foregoing 102 arguments. However, since the foregoing arguments are not persuasive, the rejections under 103 are maintained.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werding (US 4,260,110).


    PNG
    media_image2.png
    309
    411
    media_image2.png
    Greyscale



With regard to claim 4, the device of Werding further discloses wherein the longitudinal axis of each of the plurality pre-swirl passages (35 and 36) extends along a tapered helical path (Fig. 5)
With regard to claim 7, the device of Werding further discloses wherein the longitudinal axis of each of the plurality of swirl chamber passages is curved (see 112b rejection above and Fig. 5 shows the outlet 38b of each swirl chamber passage 38 has a curved profile).

Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 6,186,417 B1).
With regard to claim 9, Ho discloses a tip (30) for a nozzle of a fuel injector , the tip comprising: a tip body; a swirler (40 and 50, Fig. 4) contained within the tip body (30), wherein the swirler (40 and 50) includes an inlet cavity (inlet of 50) for receiving a flow of fuel entering the tip body; a feed annulus (41) in fluid communication with the inlet cavity (inlet of 50) and downstream from the inlet cavity relative to a direction of fuel flow through the tip; a swirl 
With regard to claim 12, Ho further discloses wherein the feed annulus (41) and swirl chamber (42) are in fluid communication via a plurality of swirl chamber passages (44); wherein each one of the plurality of swirl chamber passages (44) includes a longitudinal axis which extends in only the radial direction (Fig. 6) relative to a longitudinal axis defined by the tip (Fig. 4).
With regard to claim 13, Ho further discloses wherein the longitudinal axis of each of the swirl chamber passages (44) extends along one of a straight or a curved path (Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 6,186,417 B1) in view of Tate et al. (US 2,904,263).
 With regard to claim 1, Ho discloses a tip for a nozzle of a fuel injector, the tip (30) comprising: a tip body (Fig, 4), the tip body defining a longitudinal axis (see Fig. 4) of the tip; a 
However,  Ho does not disclose wherein each one of the plurality of pre-swirl passages has a longitudinal axis which extends in both a radial and axial direction relative to the longitudinal axis of the tip; wherein the plurality of pre-swirl passages are configured and arranged such that the flow of fuel entering the feed annulus has a flow velocity having a tangential component.
Tate teaches a tip (10) for a nozzle of a fuel injector, the tip (10) comprising: a tip body (10), the tip body defining a longitudinal axis (see Fig. 1) of the tip; a swirler (26 and 30, Fig. 2), situated within the tip body (Fig. 1), wherein the swirler (26 and 30) includes a plurality of pre-swirl passages (39), each one of the plurality of pre-swirl passages (39) has a longitudinal axis which extends in both a radial and axial direction relative to the longitudinal axis of the tip (Fig. 1); wherein the plurality of pre-swirl passages (39) are configured and arranged such that the flow of fuel entering the feed annulus (35) has a flow velocity having a tangential component (in light of the Applicant’s specification [0051], offset between longitudinal axes 80 and center axis 34 allows for the introduction of a tangential component to the flow velocity. Tate discloses the same offset between longitudinal axes of passages 39 and center axis therefore the invention of Tate reads on the limitation).

With regard to claim 2, the device of Ho as modified by Tate discloses the invention as disclosed in the rejection above. Ho further discloses wherein the feed annulus (41) is formed between an interior radially facing surface of the tip body (32) and an exterior radially facing surface of the swirler (52, Col. 3 lines 30-53).
With regard to claim 3, the device of Ho as modified by Tate discloses the invention as disclosed in the rejection above. Ho further discloses wherein the feed annulus (41) is radially outside of the swirl chamber (43) relative to a longitudinal axis of the tip (Fig. 4).
With regard to claim 5, the device of Ho as modified by Tate discloses the invention as disclosed in the rejection above. Ho further discloses the longitudinal axis of each of the plurality of pre-swirl passages (51 as modified by Tate) extends along a straight path (39, Fig. 1 of Tate).
With regard to claim 6, the device of Ho as modified by Tate discloses the invention as disclosed in the rejection above. Ho further discloses wherein the longitudinal axis of each of the plurality of swirl chamber passages (44) is straight (Fig. 6).
With regard to claim 7, the device of Ho as modified by Tate discloses the invention as disclosed in the rejection above. Ho further discloses wherein the longitudinal axis of each of the plurality of swirl chamber passages is curved (see 112b rejection above and Fig. 6 shows the outlet of each swirl chamber 43 has a curved profile).
With regard to claim 10, Ho further discloses wherein the inlet cavity (inlet of 50) and feed annulus are in fluid communication via a plurality of pre-swirl passages, wherein each one of the plurality of pre-swirl passages (51) has a longitudinal axis.

Tate teaches a tip (10) for a nozzle of a fuel injector, the tip (10) comprising: a tip body (10), the tip body defining a longitudinal axis (see Fig. 1) of the tip; a swirler (26 and 30, Fig. 2), situated within the tip body (Fig. 1), wherein the swirler (26 and 30) includes a plurality of pre-swirl passages (39), each one of the plurality of pre-swirl passages (39) has a longitudinal axis which extends in both a radial and axial direction relative to the longitudinal axis of the tip (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho, by forming the plurality of pre-swirl passages of Ho, which extends in both a radial and axial direction relative to the longitudinal axis of the tip as taught by Tate, for the benefit of reducing fluid resistance via the pre-swirl passage by eliminating impact from the perpendicular fluid flow, hence streamlining fluid flow from the supply to the feed annulus.
With regard to claim 11, the device of Ho as modified by Tate further discloses wherein the longitudinal axis of each of the plurality pre0swirl passages (39 as taught by Tate) extends along one of a tapered helical path or a straight path (39 is a straight path).
With regard to claim 14, the device of Ho as modified by Tate further discloses wherein the plurality of pre-swirl passages (39 taught by Tate) are configured and arranged such that the flow of fuel entering the feed annulus (35 taught by Tate) has a flow velocity having a tangential component (in light of the Applicant’s specification [0051], offset between longitudinal axes 80 and center axis 34 allows for the introduction of a tangential component to the flow velocity. Tate discloses the same offset between longitudinal axes of passages 39 and center axis therefore the invention of Tate reads on the limitation).

With regard to claims 15, the device of Ho discloses all the structural elements recited in claim 9, therefore the prior art to Ho also discloses all the recited method steps.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Werding as applied to claim 1 above, and further in view of McMaster et al. (US 2009/0256007 A1).
With regard to claim 8, the device of Werding discloses the invention as disclosed in the rejection above. However, Werding does not disclose wherein at least a portion of the swirler is formed by additive manufacturing.
McMaster teaches a fuel injector comprising a swirler (200), wherein at least a portion of the swirler is formed by additive manufacturing (Para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Werding, by forming the swirler by additive manufacturing as taught by McMaster, for the benefit providing rapid manufacturing methods using additive fabrication (Para. [0055]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Tate as applied to claim 1 above, and further in view of McMaster et al. (US 2009/0256007 A1).
With regard to claim 8, the device of Ho as modified by Tate discloses the invention as disclosed in the rejection above. However, they do not disclose wherein at least a portion of the swirler is formed by additive manufacturing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho, by forming the swirler by additive manufacturing as taught by McMaster, for the benefit providing rapid manufacturing methods using additive fabrication (Para. [0055]).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of McMaster et al. (US 2009/0256007 A1).
With regard to claims 16, 17 and 19, the device of Ho discloses the invention as disclosed in the rejection of claim 15 above. However, Ho does not disclose wherein the step of providing the swirler include manufacturing at least a portion of the swirler is formed by additive manufacturing.
McMaster teaches a fuel injector comprising a swirler (200), wherein at least a portion of the swirler is formed by additive manufacturing (Para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ho, by forming the swirler by additive manufacturing as taught by McMaster, for the benefit providing rapid manufacturing methods using additive fabrication (Para. [0055]).
With regard to claims 18 and 20, the device of Ho discloses all the structural elements recited in claims 11 and 13 above, therefore the prior art to Ho in view of McMaster also discloses all the recited method steps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752